Citation Nr: 1327964	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-47 453	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for a left eye disability, to include as being secondary to chemical exposure, and if so, whether service connection may be granted.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for memory loss.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1981 to August 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2009 rating decision of the VA Regional Office (RO), located in Waco, Texas.  

The record reflects that originally the Veteran had appointed the Disabled American Veterans as his accredited representative before the VA.  This occurred in 1993.  In March 2010, the Veteran informed VA that the Disabled American Veterans was no longer his chosen representative and that instead, he had appointed an attorney as his representative.  

In July 2013, the Veteran was informed that VA had revoked the attorney's authority to represent claimants, effective July 28, 2003.  He was advised that while the attorney could not represent him before VA, he was free to choose another accredited representative.  A letter informing the Veteran of this was sent to him in July 2013.  The Veteran did not respond to the letter and as such, he does not have a current representative.  

In August 1993, the RO denied entitlement to service connection for left eye irritation.  In November 1994, legislation was enacted which provided for service connection for certain chronic disability occurring in Persian Gulf Veterans. 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013).  This legislation created a new factual basis for service connection.  As such, the Board is required to adjudicate the Veteran's claim de novo.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be advised if further action is required on his part.


REMAND

In September 1992, the National Personnel Records Center advised VA to request service treatment records from the 315th Combat Support Group.  The RO made that request in February 1993.  Although a military personnel clerk reported later that month that there was no record on file at a reserve unit.  There is no documented response from the 315th Combat Support Group. 

The record shows that the claimant qualifies as a Persian Gulf Veteran.  His claims have not yet been adjudicated under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2012).

Service personnel records have not been requested.  These could be relevant to his claim.

The Veteran has not been afforded examinations in connection with his claims.  The record triggers VA's duty to provide an examination: 

1.  Obtain the Veteran's service treatment records from the 315th Combat Support Group, Charleston Air Force Base.

2.  Obtain the Veteran's service personnel records, especially those showing the dates and locations of his service.

3.  Determine whether there are alternate sources of service treatment records, and search these sources.

4.  Ask the Veteran to provide any service treatment records in his possession and complete any forms needed to search alternate sources of records.

5.  Ask the Veteran to provide information as to any post service treatment for an eye disability, hearing loss or memory loss; and to provide authorization to request those records.  Then take the necessary steps to obtain those records.

6.  Afford the Veteran an examination to determine whether he has current signs or symptoms of memory loss.  If the Veteran has current signs or symptoms of memory loss; the examiner should provide opinions as to;

Whether the signs and symptoms are manifestations of an undiagnosed illness; or

Whether the signs and symptoms are manifestations of a medically unexplained chronic multi-symptom that is defined by a cluster of signs or symptoms; or

Whether the memory loss is a manifestation of a diagnosed disease or disability that is the result of a disease or injury in service.  The examiner should note and discuss the Veteran's report that he began to experience memory loss in service.

The examiner should provide reasons for all opinion.

7.  Afford the Veteran an examination to determine whether his current hearing loss is related to a disease or injury in service.

The examiner should note the private audiology report showing current hearing loss, and the Veteran's report that this disability began in service.

The examiner should provide reasons for all opinion.

8.  The Veteran should be afforded an examination to determine whether he has current signs or symptoms of eye irritation or other eye condition.  If the Veteran has current signs or symptoms; the examiner should provide opinions as to;

Whether the signs and symptoms are manifestations of an undiagnosed illness; or

Whether the signs and symptoms are manifestations of a medically unexplained chronic multi-symptom that is defined by a cluster of signs or symptoms; or

Whether the eye condition is a manifestation of a diagnosed disease or disability that is the result of a disease or injury in service.  The examiner should note and discuss the reports of an eye injury in service.

The examiner should provide reasons for all opinion.


5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The SSOC should reflect consideration of the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).



